          Case 1:21-mc-00073-UNA Document 1 Filed 06/08/21 Page 1 of 6

                                                                                               FILED
                                                                                               JUN - 8 2021
                                 UNITED STATES DISTRICT COURT                            Clerk, U.S. District & Bankruptcy
                                 FOR THE DISTRICT OF COLUMBIA                            Court for the District of Columbia

    JOHN DOE,
                                                                                             Case: 1:21−mc−00073
                                                                                             Assigned To : Unassigned
                            Plaintiff,                                                       Assign. Date : 6/8/2021
                                                                    Civil Action No.         Description: Misc.
                            v.
                                                                    Chief Judge Beryl A. Howell
    BOBBY ALANDIS BOGAN, et al.,

                            Defendants.

                                   MEMORANDUM AND ORDER

        Plaintiff has filed a motion to proceed under pseudonym in his action alleging

defamation and negligent supervision. Pl.’s Mot. Leave to Proceed Anonymously (“Pl.’s

Mot.”) at 1. For the reasons set forth below, plaintiff’s motion is denied. 1

I.      BACKGROUND

        Plaintiff is a resident of Washington, D.C., who lived at an apartment complex at 1500

Massachusetts Avenue NW. Compl. ¶ 1. On March 21, 2021, plaintiff had an interaction

with defendant Bobby Alandis Bogan, another resident of the apartment complex, while

taking the elevator. Id. ¶ 17. Plaintiff asserts that he asked defendant Bogan not to enter the

elevator because of the apartment complex’s COVID-19 policy, which requested that tenants

ride elevators only with members of their own households. Id. (citing id. ¶ 11).

        Plaintiff asserts that defendant Bogan then contacted defendant Dominique Thomas,

the general manager for the apartment management company, and told Thomas that plaintiff

had used a racial slur towards Bogan and “caused a scene at the elevator.” Id. ¶ 21. Bogan


1
          See LCvR 40.7(f) (providing that the Chief Judge shall “hear and determine . . . motion[s] to seal the
complaint, motion[s] to seal the address of the plaintiff, and motion[s] to file a pseudonymous complaint”); see
also LCvR 5.1(h)(1) (“Absent statutory authority, no case or document may be sealed without an order from the
Court.”).


                                                       1
        Case 1:21-mc-00073-UNA Document 1 Filed 06/08/21 Page 2 of 6




then called the police and filed an incident report. Id. ¶ 22. Thomas related Bogan’s

allegations to plaintiff later in the day through the following email, which notably does not

appear to have taken Bogan’s allegations as true:

        It has been brought to my attention that there was a disturbance between you and
        another resident. According to the information I received, derogatory and profane
        language was used by your persons towards the other resident. If this is the case, note
        that this is completely unacceptable and will be tolerated. Please consider this email
        as your warning. If this unacceptable behavior persists, an official lease violation will
        be issued, and you will be subject to eviction.

Id. ¶ 27. Plaintiff further alleges that Thomas conveyed the information she received to the

police, “without suitable investigation or concern for the truth or falsity of the statement.” Id.

¶ 28

        Plaintiff claims that to have suffered emotional damages and reputational harm from

defendants’ allegedly false statements. Id. ¶ 29. He seeks to proceed under pseudonym

primarily “because he is concerned that the defamatory statement of him calling Defendant a

racial slur might be prejudicial to both his case and his career as a legal professor.” Pl.’s Mot.

at 3.

II.     LEGAL STANDARD

        Generally, a complaint must state the names of the parties and address of the plaintiff.

FED. R. CIV. P. 10(a) (“The title of the complaint must name all the parties.”); LC VR 5.1(c)(1)

(“The first filing by or on behalf of a party shall have in the caption the name and full

residence address of the party,” and “[f]ailure to provide the address information within 30

days of filing may result in the dismissal of the case against the defendant.”); LCvR 11.1

(same requirement as LCvR 5.1(c)(1)). The Federal and Local Rules thus promote a

“presumption in favor of disclosure [of litigants’ identities], which stems from the ‘general

public interest in the openness of governmental processes,’ . . . and, more specifically, from



                                                2
        Case 1:21-mc-00073-UNA Document 1 Filed 06/08/21 Page 3 of 6




the tradition of open judicial proceedings.” In re Sealed Case, 931 F.3d 92, 96 (D.C. Cir.

2019) (internal citations omitted) (quoting Wash. Legal Found. v. U.S. Sentencing Comm’n,

89 F.3d 897, 899 (D.C. Cir. 1996)). That “presumption of openness in judicial proceedings is

a bedrock principle of our judicial system.” In re Sealed Case, 971 F.3d 324, 325 (D.C. Cir.

2020) (citing Courthouse News Serv. v. Planet, 947 F.3d 581, 589 (9th Cir. 2020)).

Accordingly, courts “generally require parties to a lawsuit to openly identify themselves to

protect the public’s legitimate interest in knowing all of the facts involved, including the

identities of the parties.” Id. (internal quotation marks and alterations omitted) (quoting

United States v. Microsoft Corp., 56 F.3d 1448, 1463 (D.C. Cir. 1995) (per curiam)).

       Despite the presumption in favor of disclosure, the Federal Rules of Civil Procedure

provide a narrow set of circumstances in which a party or nonparty’s name and other filings

may be redacted to protect privacy by limiting public access. See, e.g., FED. R. CIV. P. 5.2

(a)(1)–(4) (requiring, “[u]nless court orders otherwise,” use of only initials for minors, only

partial birthdates, social-security, taxpayer-identification and financial account numbers);

FED. R. CIV. P. 5.2(e)(1) (authorizing court order, for good cause, to “require redaction of

additional information”).

       Courts also, in special circumstances, may permit a party to proceed anonymously. A

party seeking to do so, however, “bears the weighty burden of both demonstrating a concrete

need for such secrecy, and identifying the consequences that would likely befall it if forced to

proceed in its own name.” In re Sealed Case, 971 F.3d at 326. Once that showing has been

made, “the court must then ‘balance the litigant’s legitimate interest in anonymity against

countervailing interests in full disclosure.’” Id. (quoting In re Sealed Case, 931 F.3d at 96).

When weighing those concerns, five factors, initially drawn from James v. Jacobson, 6 F.3d




                                                3
         Case 1:21-mc-00073-UNA Document 1 Filed 06/08/21 Page 4 of 6




233, 238 (4th Cir. 1993), serve as “guideposts from which a court ought to begin its analysis.”

In re Sealed Case, 931 F.3d at 97. These five factors are:

        (1) whether the justification asserted by the requesting party is merely to avoid the
        annoyance and criticism that may attend any litigation or is to preserve privacy in
        a matter of [a] sensitive and highly personal nature; (2) whether identification poses
        a risk of retaliatory physical or mental harm to the requesting party or[,] even more
        critically, to innocent non-parties; (3) the ages of the persons whose privacy
        interests are sought to be protected; (4) whether the action is against a governmental
        or private party; and relatedly, (5) the risk of unfairness to the opposing party from
        allowing an action against it to proceed anonymously.

Id. (citing James, 6 F.3d at 238).

        At the same time, a court must not simply “engage in a wooden exercise of ticking the

five boxes.” Id. Rather, the “balancing test is necessarily flexible and fact driven” and the

five factors are “non-exhaustive.” In re Sealed Case, 971 F.3d at 326. In exercising discretion

“to grant the rare dispensation of anonymity . . . the court has ‘a judicial duty to inquire into the

circumstances of particular cases to determine whether the dispensation is warranted’ . . .

tak[ing] into account the risk of unfairness to the opposing party, as well the customary and

constitutionally-embedded presumption of openness in judicial proceedings.” Microsoft

Corp., 56 F.3d at 1464 (quoting James, 6 F.3d at 238 (other internal citations and quotation

marks omitted)).

III.    DISCUSSION

        At this early stage of the litigation, plaintiff has not met his burden of showing that his

legitimate privacy interests outweigh the public’s presumptive and substantial interest in

knowing the details of this litigation. Plaintiff presents no remotely compelling justification

for “the rare dispensation of anonymity,” In re Sealed Case, 971 F.3d at 326, and has failed to

make the required threshold showing of a legitimate privacy interest, see id.




                                                  4
        Case 1:21-mc-00073-UNA Document 1 Filed 06/08/21 Page 5 of 6




       Plaintiff gives three reasons for seeking anonymity. First, he expresses “concern[] that

the defamatory statement of him calling Defendant a racial slur might be prejudicial to both

his case and his career as a legal professor.” Pl.’s Mot. at 3. Second, he argues that “the

accusation made about him is one that is embarrassing to have presented to the community at

large, and there is no need for the public to have access to such information.” Id. Last, he

contends that filing anonymously will allow him “to reduce his damages.” Id.

       The last rationale is easily rejected: even if defendant could be liable for additional

damages due to plaintiff’s repetition of a defamatory statement in court, this kind of pecuniary

interest has nothing to do with any legitimate privacy interests that could merit anonymity.

Neither of plaintiff’s other rationales supports his request for anonymity. He does not explain

how publicly identifying himself could “be prejudicial to his case,” id., and it is difficult to

imagine how it could be. Plaintiff’s concerns that public association with the racial slur—

even in the context of a defamation suit—could harm “his career as a law professor” or be

“embarrassing to have presented to the community at large” similarly fail to rise to the level

of legitimate privacy interests. These are not “matter[s] of [a] sensitive and highly personal

nature.” In re Sealed Case, 931 F.3d at 97. They “bear no resemblance to those types of

intimate or sensitive personal information” that are traditionally recognized under this factor,

“such as sexual activities, reproductive rights, bodily autonomy, medical concerns, or the

identity of abused minors.” In re Sealed Case, 971 F.3d at 327. Instead, they are the kind of

“annoyance and criticism that may attend any litigation.” In re Sealed Case, 931 F.3d at 97.

Plaintiff’s assertion that the public has no interest in his identity lacks support and is contrary

to binding precedent. See In re Sealed Case, 971 F.3d at 326 (highlighting the “public’s




                                                 5
         Case 1:21-mc-00073-UNA Document 1 Filed 06/08/21 Page 6 of 6




legitimate interest in knowing all of the facts involved, including the identities of the

parties”).

        The allegations in defamation cases will very frequently involve statements that, if

taken to be true, could embarrass plaintiffs or cause them reputation harm. This does not

come close to justifying anonymity, however, and plaintiffs regularly litigate defamation

claims on the public docket even when the allegedly defamatory statement could, if taken as

true, cause them some reputation harm. See, e.g., Jankovic v. Int’l Crisis Grp., 494 F.3d

1080, 1084 (D.C. Cir. 2007) (defamation case involving “documents that allegedly link

[plaintiff] and his business interests to Serbian president Slobodan Milosevic, who was put on

trial as a war criminal before his death”).

        In sum, plaintiff presents no compelling justification for “the rare dispensation of

anonymity,” In re Sealed Case, 971 F.3d at 326, and has utterly failed to demonstrate a need

for secrecy.

IV.     CONCLUSION AND ORDER

        For the foregoing reasons, it is hereby

        ORDERED that the plaintiff’s Motion for Leave to Proceed Anonymously is

DENIED; and it is further

        ORDERED that the Clerk of Court shall not file plaintiff’s Complaint on the docket

unless it is filed with plaintiff’s full name in accordance with this Memorandum and Order.

        SO ORDERED.

        Date: June 8, 2021
                                                       __________________________
                                                       BERYL A. HOWELL
                                                       Chief Judge




                                                  6
